Allowable Subject Matter
Claims 1-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest, alone or in combination, a lighting device comprising: a first light emitting element having a first color temperature; a second light emitting element having a second color temperature; a third light emitting element having a third color temperature; a communication interface; a first switching element and a second switching element; an output terminal comprising an LED positive electrode output terminal, an LED negative electrode output terminal, a first color temperature output terminal, and a second color temperature output terminal; and a processor; wherein the LED positive electrode output terminal is connected to a positive electrode (anode) of the first light emitting element, a positive electrode (anode) of the second light emitting element and a positive electrode (anode) of the third light emitting element, wherein the first color temperature output terminal is connected to a negative electrode (cathode) of the first light emitting element, wherein the second color temperature output terminal is connected to a negative electrode (cathode) of the second light emitting element, wherein the LED negative electrode output terminal is connected to a negative electrode (cathode) of the third light emitting element, if the brightness is controlled only by the third light emitting element for a normal light, without the first light emitting element and the second light emitting element and particularly including “wherein the first switching element is disposed between the processor and the first color temperature output terminal, and the second switching element is disposed between the processor and the second color temperature output terminal, wherein the processor is configured to, control both the first light emitting element and the second light emitting element for an emotional light, control the third light emitting element separately from the first light emitting element and the second light emitting element for the normal light, when a first user input for adjusting a brightness of the lighting device is received via the communication interface, adjust both brightness of the first light emitting element and the second light emitting element based on the first user input, when a second user input for adjusting a color temperature is received, obtain ratio information of the brightness of the first light emitting element to the brightness of the second light emitting element based on the second user input, and adjust both brightness of the first light emitting element and the second light emitting element based on the obtained ratio information”, in combination with the remaining claimed limitations as recited in claim 1 (claims 2-7, 9-10 are allowable since they are dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844